                   Case 3:20-cr-00223-IM               Document 25-3             Filed 11/02/20         Page 1 of 5




                                                                         DIANNA MICHELLE GAINES                          SALES RECEIPT ;
PACIFIC PAWN & CASH
11146 NE HALSEY ST                                                                                                             9677

PORTLAND, OR 97220
                                                                                                                             lllllffl
                                                                                                                             Date: 08/14/2
(503) 252-9810
                                                                                                             EMP: HAM            Page: 1

Item               Description                                                                   Qty            Price                   Tc
5-541              FFL to FFL transfer of American Tactical M1911 pistol s/n:ML137555 to            1            50.00                  50
                   Downing Guns LLC
5-541              Shipment of 100 rds .45ACP ammo to Downing Guns LLC                              1            10.00                  10




                                                                                                              SUBTOTAL:                  6t
                                                                                                              SALES TAX:
                                                                                                            SALES TOTAL:
                                                                                                                           - - - - -61
                                                                                                                   VISA :                11
PAID IN FULL.                                                                                                      CASH :                51
ALL SALES FINAL.
                                                                                           ■-            TOTAL TENDERED:                 61


                                                                                                    .




                                                                                           U.S. v. Gaines, 3:20-cr-00223-IM
                                                                                                 Motion for Pretrial Release
                                                                                                               Exhibit C at 1
                                             Case 3:20-cr-00223-IM             Document 25-3              Filed 11/02/20   Page 2 of 5
                                                                                   OREGON
                                                                                FICS On-Line



                                                                                   20G017082
   Transaction Dateffime:             8/ 14/20 3:14 pm
   Name:                              GUN CHECK by, TIM                                              ,.
   Approved / Pending:               APPROVED -- 20G0 17082


  Firearm(s):
   GSG - M1911 - Pistol, Semiautomatic -,ML137555
   (No Bill)




                                                                                                                                U.S. v. Gaines, 3:20-cr-00223-IM
h!l ps://xn.osp.state.or.us/Flcs/Web.dllffransaction?cmd=PRINT _RECEIPT&ppk.=5814081 &NS=UlpOU PoBlgkTe 7VKZuOBuA1843063              Motion for Pretrial Release
                                                                                                                                                    Exhibit C at 2
            Case 3:20-cr-00223-IM                 Document 25-3     Filed 11/02/20            Page 3 of 5



                                               STATE OF OREGON
                                    REG ISTER OF TRANSFER OF USED FIREARM

    INSTRUCTIONS FOR COMPLETING THIS PROCESS:
    1. Please print using ink, or fill electronically.
    2. Fill out in dupl icate for each transfer.
    3. Keep an original copy for your files.
    4. A duplicate copy must be mailed or hand delivered on the day of transfer to the local law
       enforcement authority where the sale is made.
    5. If an error is made while filling out this form, do not destroy. Keep the copy in your book.

                                    Violation of ORS 166.427 is   a Class C misdemeanor
Business Name and Address                                     Salesman (person buying or taking trade-in)
L & P Arms Inc.                                               Noah
Date of Purchase or Trade-In (Month, Day, Year)               Time of Purchase or Trade In
8/14i2020                                                     1 :00                                             0 A.M. ~ P.M.
City, Town or Township of Purchase or Trade-In                Description of Used Firearm (Handgun. Shotgun, or Rifle)
Portland, Oregon                                              Used - Model 88
Make or Brand of Firearm                                      Serial Number                                    Caliber
Maverick                                                      MV0067811                                        12ga
Name and Address of Seller/Trader                             Identification presented by Seller/Trader (in   ,~   .....   ~




Dianna Gaines                                                 Texas Driver License
                                                                                                                   Phone Number
                                                                                                               503-427-4370



                                                   (J ~ \? ~~()er!#
                                                          2a G-at'f-B%
          CUSTOMER
            COPY

              BIG IRON ARMORY
            8778 NE SANDY BLVD.
             PORTLAND, OREGON
                 FFL# 9-93-05927




                                                                            U.S . v. Gaines, 3:20-cr-00223-IM
                                                                                   Motion for Preti·ial Release
                                                                                                 Exhibit C at 3
            Case 3:20-cr-00223-IM                 Document 25-3      Filed 11/02/20           Page 4 of 5



                                              STATE OF OREGON
                                    REGISTER OF TRANSFER OF USED FIREARM

    INSTRUCTIONS FOR COMPLETING THIS PROCESS:
    1. Please print using ink , or fill electronically.
    2. Fill out in duplicate for each.transfer.
    3. Keep an original copy for your files.
    4. A duplicate copy must be mailed or hand delivered on the day of transfer to the local law
       enforcement authority where the sale is made.
    5. If an error is made while filling out this form, do not destroy. Keep the copy in your book.

                                    Violation of ORS 166.427 is a Class C misdemeanor

Business Name and Address                                    Salesman (person buying or laking trade-in)

L & P Arms Inc.                                              Noah
Date of Purchase or Trade-In (Month. Day, Year)              Time of Purchase or Trade In
8/14/2020                                                    1 :00                                               0 A.M.   Iii P.M.
City, Town or Township of Purchase or Trade-In               Description of Used Firearm (Handgun. Shotgun. or Rifle)
Portland, Oregon                                             Used - 2245 MK3 Pistol
Make or Brand of Firearm                                     Serial Number
Ruger                                                        271-36492                                           22LR
Name and Address of Seller/Trader                            Identification presented by Seller/frader (includ
Dianna Gaines                                                Texas Driver License #
                                                                                                                 503-427-4370



                                          0 S~ ~            9   oveJ .tl--
                                                   Zu& 0 { 1;- ~25

           CUSl u1vh:.r{
                   COP'(


        BIG IRur,.. ,,, ,./"i vK Y
     8778 NE SANDY BLVD.
      PORTLAND, OREGON
       FFL# 9-93-05927




                                                                             U.S. v. Gaines, 3:20-cr-00223-IM
                                                                                   Motion for Pretrial Release
                                                                                                 Exhibit C at 4
                Case
  Aug 14 20. 09:39p                 3:20-cr-00223-IM             Document 25-3                Filed 11/02/20               Page 5 of 5
                                                                                                                                                     p.1




                                                           - - --····- --· ... ···-

U.S. l)q,ar1mat ofJustlce
                                                                                          Federal Firearms License
Bureau ofAlcohol. To~. Firoanus mid Explosivets                                           (18 U.S. C Chapter 44)
In accordance with the proviliona of Tilfc i Gun Control Act of 1968, and the regulations iasued thereunder (27 CFR Part 478), you m: licensed to engage in the
business specified in thus license. within the limilalions of Chapter 44, 1it\e W,, United Slates Code, and the rqu\ations isaued \hemmdct, \ln\i\ the e,qiin.tion date
shown. Jt.U!i!J,,ICEN~~ 1S NOTJB:'i~~nr..;cr.,f l.lNR-.:tl..a1..4,:63 .,n:_.f.!, See "WARNINGS" and "NOTICES• on rcvasc.
Direct AlF                   ATF - Chic(, FFl..C                                         License
Conespondenoe To             :244 Needy Road                                             Number               5-75-251-01-2K-09054
                             Martinsbur WV2540S-9431
                                              (FFLC)                                     lixpiration
                                                                                         Date                       October 1: 2022
Nam
        DOWNING'S GUNS

   PrmlueeAclcln9(a-p? Natify1ho FFLC Al 1Atd30da,.-sb.dlweclwmwc.)
        516 NORTH MAIN
        CLEBURNE TX 78033-
Type of License
       01-DEALER IN FIREARMS OTHER THAN DESTRUCTIVE DEVICES
                         Purdwing Ccnilicatiun Stutomoat                                   Mailing Address <'?.hanees? Notify the FFLC of any changlls.)
The lioensec amned abcwe sbaJI use a copy oftbis lii:cuse to assist o lnmsterof of
firearms to verify the idaltity and the lmsed sta1us ofthe licitmee cas prmidcd by
27 CFR Part 478. The aignatun; AA oach GOpV my be ;m orimpal simmtpre. A                      OOWNING'S GUNS LLC
l'axcd, scanacd or o-mailad copy of the liccnso with a &igallCuR intondod to be an
original aipatme is ~ b l e . The sipatuns mlllt be that of tho Federal Fimlrms               DOVVNING'S GUNS
Uc:enaee (.FFL) or a respoamblo person ortbc P'FL. 1-eatify tluat this i• o true c:opy        616 NORTH MAIN
of a liccn~ llS1led to tho lieonsco named above to capge in the business spcciticd            CLEBURNE, TX 76033-
a.bow uader "Type of License.•
                                                                                                                    . 't
     L~~~Spure                                                  PositionfTllle
                                                            q -'u -\q
                     Printed N:imc                                  Date                                                                           .:\Tl' Fmn e(~10.1 I·)


------------
,-ffll)dlledit.iocl iaObaJkl.c        - • ~ - - _ . ~t.......US•fl.UMDG'DUl)aaOll'rUIRla'IID
                                 ......                                                                                                            Re.ised Odabcr :!OIi




                                                       Dowt\,n~ G,'"', LLC.
                                                         Sl\o N.~·ln
                                                        C\ebwna Ii ,1.011
                                                          ~l1 • •I.II . qqqq


                                                                                                       U.S . v. Gaines, 3:20-cr-00223-IM
                                                                                                              Motion for Preti·ial Release
                                                                                                                            Exhibit C at 5
